                       UNITED STATES BANKRUPTCY COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

IN RE:                                      :
                                            :
JLAN PROPERTIES, LLC,                       :       Chapter 11
                                            :       Case No.: 5:18-bk-04205
              Debtor-In-Possession          :

_______________________________________________________________________________

                       JLAN PROPERTIES, LLC
     SECOND AMENDED PLAN OF REORGANIZATION, DATED MARCH, 29, 2019
_______________________________________________________________________________________

                                           ARTICLE I
                                           SUMMARY

       This Plan of Reorganization (the “Plan”) under chapter 11 of the Bankruptcy Code (the
 “Code”) proposes to pay creditors of JLAN Properties, LLC (the “Debtor”) from its operating
 income all of such creditors’ Allowed Claims.

       This Plan provides for six (6) classes of claims: the Allowed Secured Claim of ESSA
 Bank & Trust, the Allowed Secured Claim of NBT Bank, the Allowed Secured Claim of the
 Luzerne County Tax Claim Bureau, if any, Allowed Priority Unsecured Claims, Allowed
 General Unsecured Claims and Equity Security Holders.

         All creditors and equity security holders should refer to Articles III through VI of this
 Plan for information regarding the precise treatment of their claim. A disclosure statement that
 provides more detailed information regarding this Plan and the rights of creditors and equity
 security holders has been circulated with this Plan. Your rights may be affected. You should
 read these papers carefully and discuss them with your attorney, if you have one. (If you do
 not have an attorney, you may wish to consult one.)

         Background

      The Debtor owns four improved pieces of real estate: (A) 26 Bohac Street, Swoyersville,
PA; (B) 309 Slope Street, Hanover Township, PA; (C) 82 East Newport Street, Hanover
Township, PA; and (D) 10-12 East Germania Street, Hanover Township, PA.

      The Debtor intends on retaining the 26 Bohac Street and 10-12 East Germania Street
properties. It will sell both the 309 Slope Street property and the 82 East Newport Street property
and apply the net sales proceeds as provided below.

       The Debtor has two mortgage debts and two small general unsecured debts owed to the
Internal Revenue Service and WVSA, respectively, and no other secured or unsecured debts.
Case 5:18-bk-04205-RNO         Doc 49 Filed 03/29/19
                                            1        Entered 03/29/19 08:54:31                Desc
                               Main Document    Page 1 of 7
       NBT Bank, NA holds first position mortgage liens on the 309 Slope Street property. The
Debtor will sell this property and pay the net sales proceed (net of typical closing costs) to NBT
Bank, NA in satisfaction of its claim. The Debtor will cure and maintain the claim of ESSA
Bank & Trust.

        The Debtor will sell the 82 East Newport Street property and distribute the net sales
proceeds to the balance owed, if any, on Allowed Administrative Claims followed by payment
to the then balances owed on Allowed General Unsecured Claims.


                                  ARTICLE II
                    CLASSIFICATION OF CLAIMS AND INTERESTS

       2.01    Class 1.       The Allowed Secured Claim of ESSA Bank & Trust.


               Class 2.       The Allowed Secured claim of NBT Bank.
       2.02
       2.03    Class 3.       The Allowed Secured claim of the Luzerne County Tax Claim
                              Bureau.
       2.04    Class 4.       All Allowed Claims entitled to priority under § 507 of the Code
                              (except administrative expense claims under § 507(a)(2).
       2.05    Class 5.       The Allowed Claims of general unsecured creditors

       2.06    Class 6.       Equity interests of the Debtor.


                                  ARTICLE III
               TREATMENT OF ADMINISTRATIVE EXPENSE CLAIMS,
                U.S. TRUSTEE’S FEES, AND PRIORITY TAX CLAIMS

        3.1      Unclassified Claims. Under section § 1123(a)(1), administrative expense claims
are not classified.

       3.2     Administrative Expense Claims. Each holder of an administrative expense claim
allowed under § 503 of the Code will be paid together with accrued interest and penalties on the
Effective date of the Plan or upon such other terms as may be agreed upon by the holder of the
claim and the Debtor.

        3.3     Priority Unsecured Claims. It is believed that there are no priority unsecured
claims in this case. Nevertheless, if Allowed Priority Unsecured Claims exist each will be
paid in full together with interest as provided in Article IV.

       3.4     United States Trustee Fees. All fees required to be paid by 28 U.S.C. §1930(a)(6)
(U.S. Trustee Fees) will accrue and be timely paid until the case is closed, dismissed, or
converted to another chapter of the Code. Any U.S. Trustee Fees owed on or before the
Case 5:18-bk-04205-RNO         Doc 49 Filed 03/29/19
                                            2        Entered 03/29/19 08:54:31               Desc
                               Main Document    Page 2 of 7
Effective Date of this Plan will be paid on the Effective Date.

                             ARTICLE IV
           TREATMENT OF CLAIMS AND INTERESTS UNDER THE PLAN

       4.01    Claims and interests shall be treated as follows under this Plan:

       Class             Impairment                               Treatment
                                               ESSA Bank & Trust holds a first position
 Class 1 – Secured   Unimpaired
 Claim of ESSA                              mortgage lien on the 26 Bohac Street property
 Bank & Trust                               with a balance as reflected on its proof of claim
                                            of $36,296.18 and a pre-petition arrearage of
                                            $15,678.08.

                                               The Debtor shall pay to ESSA Bank & Trust
                                            with respect to its claim a monthly payment of
                                            $922.24 to maintain its monthly obligation
                                            under the terms of the underlying promissory
                                            note. To cure the arrearage owed to ESSA Bank
                                            & Trust as set forth in its proof of claim, the
                                            Debtor shall pay to ESSA Bank & Trust the
                                            additional sum of $186.64 in equal consecutive
                                            monthly installments until the sum of
                                            $15,678.08 is paid in full without the accrual of
                                            interest thereon. All other terms of the
                                            promissory note shall remain in full force and
                                            effect.
                                               Nothing herein, nor the confirmation of the
                                            Debtor’s Chapter 11 Plan, shall preclude the
                                            Debtor from objecting to the claims of ESSA
                                            Bank & Trust.
 Class 2 -           Unimpaired                  NBT Bank, NA holds first position
 Secured Claim                              mortgage liens on the 309 Slope Street
 of NBT Bank                                property. The Debtor will surrender that
                                            property to NBT Bank, NA in satisfaction of
                                            its claim.
                                                Nothing herein, nor the confirmation of
                                            the Debtor’s Chapter 11 Plan, shall preclude
                                            the Debtor from objecting to the claims of
                                            NBT Bank, NA.




Case 5:18-bk-04205-RNO         Doc 49 Filed 03/29/19
                                            3        Entered 03/29/19 08:54:31                  Desc
                               Main Document    Page 3 of 7
 Class 3 -            Unimpaired                 The Debtor shall pay in full the pre-petition
 Secured Claim                                Allowed Secured Claims owed to the Luzerne
 of Luzerne                                   County Tax Claim Bureau (excluding claims
 County Tax                                   owed with respect to 309 Slope Street,
 Claim Bureau                                 Hanover Township, PA, together with
                                              statutory interest in consecutive equal monthly
                                              installments over a period of 60 months
                                              commencing no greater than 30 days following
                                              the Effective Date at the statutory rate of
                                              interest.
 Class 4 -            Unimpaired             The Debtor shall pay in full all Allowed
 Priority                                    Priority Unsecured Claims together with
 Unsecured                                   statutory interest in consecutive equal
 Claims                                      monthly installments over a period of 60
                                             months commencing as of the date that
                                             the Debtor’s bankruptcy petition was
                                             filed or unless otherwise agreed to by
                                             the claimant and the Debtors or as
                                             agreed upon by the parties.
 Class 5 - General    Unimpaired             General unsecured creditors, if any,
 Unsecured                                   shall be paid 100% of their Allowed
 Creditors                                   Claims in equal monthly installments
                                             over a period of 60 months commencing
                                             no greater than 30 days following the
                                             Effective Date.

 Class 6 - Equity     Unimpaired             The Debtor will continue operating in the
 Security Holders                            ordinary course of business. Upon the
 of the Debtor                               confirmation of this Plan, the Debtor’s assets
                                             will revest in the Debtor. The existing equity
                                             will remain in place. Equity holders shall
                                             retain their interests.



                                  ARTICLE V
                     ALLOWANCE AND DISALLOWANCE OF CLAIMS

        5.1     Disputed Claim. A disputed claim is a claim that has not been allowed or
disallowed by a final non-appealable order, and as to which either: (i) a proof of claim has been
filed or deemed filed, and the Debtor or another party in interest has filed an objection; or (ii) no
proof of claim has been filed, and the Debtor has scheduled such claim as disputed, contingent,
or unliquidated.

       5.2     Delay of Distribution on a Disputed Claim. No distribution will be made
on account of a disputed claim unless such claim is allowed by a final non-appealable
order.

Case 5:18-bk-04205-RNO          Doc 49 Filed 03/29/19
                                             4        Entered 03/29/19 08:54:31                  Desc
                                Main Document    Page 4 of 7
        5.3    Settlement of Disputed Claims. The Debtor will have the power and authority to
settle and compromise a disputed claim with court approval and compliance with Rule 9019 of
the Federal Rules of Bankruptcy Procedure.


                             ARTICLE VI
      PROVISIONS FOR EXECUTORY CONTRACTS AND UNEXPIRED LEASES

       6.1     Assumed Executory Contracts and Unexpired Leases.

                (a)    The Debtor assumes the following executory contract and/or unexpired
leases effective upon the Effective Date of this Plan as provided in Article VII :

                All residential leases.

               (b)      The Debtor will be conclusively deemed to have rejected all other
executory contracts and/or unexpired leases not expressly assumed under section 6.1(a) above,
or before the date of the order confirming this Plan, upon the Effective Date of this Plan. A
proof of a claim arising from the rejection of an executory contract or unexpired lease under
this section must be filed no later than thirty (30) days after the date of the order confirming
this Plan.

                                  ARTICLE VII
                     MEANS FOR IMPLEMENTATION OF THE PLAN

        The Debtor will fund its obligations under this Plan from its operating income,
including, but not limited to, rental payments received from, or funds paid directly to creditors
by, an affiliates of the Debtor, LAT Realty, LLC and Teberio Properties, LLC.


                                          ARTICLE VIII
                                           GENERAL
                                          PROVISIONS

        8.1     Definitions and Rules of Construction. The definitions and rules of construction
set forth in §§ 101 and 102 of the Code shall apply when terms defined or construed in the Code
are used in this Plan.

        8.2     Effective Date of Plan. The effective date of this Plan is the first business day
following the date that is thirty (30) days after the entry of the order of confirmation. If,
however, a stay of the confirmation order is in effect on that date, the effective date will be the
first business day after the date on which the stay of the confirmation order expires or is
otherwise terminated.
       8.3    Severability. If any provision in this Plan is determined to be unenforceable,
the determination will in no way limit or affect the enforceability and operative effect of any
other provision of this Plan.

Case 5:18-bk-04205-RNO          Doc 49 Filed 03/29/19
                                             5        Entered 03/29/19 08:54:31                  Desc
                                Main Document    Page 5 of 7
         8.4     Binding Effect. The rights and obligations of any entity named or referred to
 in this Plan will be binding upon, and will inure to the benefit of the successors or assigns of
 such entity.

        8.5     Captions. The headings contained in this Plan are for convenience of
 reference only and do not affect the meaning or interpretation of this Plan.

        8.6    Controlling Effect. Unless a rule of law or procedure is supplied by federal
 law (including the Code or the Federal Rules of Bankruptcy Procedure), the laws of the
 Commonwealth of Pennsylvania govern this Plan and any agreements, documents, and
 instruments executed in connection with this Plan, except as otherwise provided in this Plan.

      8.7     Corporate Governance. The Debtor shall amend its corporate documents on or
 before the Effective Date to be compliant with 11 USC §1123(a)(6) as necessary.

       8.8      Setoff and Recoupment. The Debtor hereby grants, and all taxing agencies shall
 retain, all rights of set off in recoupment under state or Federal law.

       8.9     Obligation to File Tax Returns and Pay Taxes. The debtor agrees to remain current
 with the filing of all post-petitions/post-confirmation tax returns and the payment of all post-
 petition/post-confirmation taxes.

       8.10 Obligation To Pay Fees And File Reports. The reorganized Debtor shall be
 responsible for timely payment of fees incurred pursuant to 28 U.S.C. §1930(a)(6). After
 confirmation and within thirty (30) days after the end of each calendar quarter, the reorganized
 Debtor shall file with the court and serve on the United States Trustee a quarterly financial report
 for each calendar quarter or portion thereof during which the case remains open, in a format
 prescribed by the United States Trustee and provided to the debtor by the United States Trustee.



                                          ARTICLE IX
                                          DISCHARGE


         9.01. Discharge. On the confirmation date of this Plan, the Debtor will be discharged
from any debt that arose before confirmation of this Plan, subject to the occurrence of the effective
date, to the extent specified in § 1141(d)(1)(A) of the Code, except that the Debtor will not be
discharged of any debt: (i) imposed by this Plan; (ii) of a kind specified in § 1141(d)(6)(A) if a
timely complaint was filed in accordance with Rule 4007(c) of the Federal Rules of Bankruptcy
Procedure; or (iii) of a kind specified in § 1141(d)(6)(B).

         9.02. Final Decree. Once the estate has been fully administered, as provided in Rule
3022 of the Federal Rules of Bankruptcy Procedure, the Plan Proponent, or such other party as the
Court shall designate in the Plan Confirmation Order, shall file a motion with the Court to obtain a
final decree to close the case. Alternatively, the Court may enter such a final decree on its own
motion.


Case 5:18-bk-04205-RNO          Doc 49 Filed 03/29/19
                                             6        Entered 03/29/19 08:54:31                 Desc
                                Main Document    Page 6 of 7
                             Respectfully submitted,

                             JLAN PROPERTIES, LLC

March 29, 2019
                              By:
                                     /s/ David J. Harris, Esquire
                                     Counsel to the Plan Proponent




Case 5:18-bk-04205-RNO   Doc 49 Filed 03/29/19
                                      7        Entered 03/29/19 08:54:31   Desc
                         Main Document    Page 7 of 7
